Citation Nr: 1233311	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2007 and February 2008 rating decisions of the RO.  

In the August 2007 rating decision, the RO granted service connection and assigned a 10 percent for PTSD, effective on October 13, 2004.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

The issue of an increased rating in excess of 30 percent for the service-connected PTSD and the claim for a TDIU rating are being remanded to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

For the initial period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture manifested by moderate industrial inadaptability that more nearly approximated that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform work-related tasks.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for the service-connected PTSD were met for the initial period of the appeal.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R §§ 4.7, 4.130 including Diagnostic Code 9411 (2011)




REASONS AND BASES FOR THE FINDING AND CONCLUSION

The Veteran seeks increased compensation for his service-connected PTSD to include on the basis of a TDIU rating.   

During the initial VA PTSD examination conducted in August 2007, the Veteran reported that he had previously seen a private psychiatrist who had "given [him] some medicine for a while".  Of record is the initial report of assessment by that psychiatrist, but not records of his treatment of the Veteran. 

The report of the most recent VA examination in April 2010 noted various symptoms typically associated with significantly impairing PTSD, including episodes of violence and impulsivity, auditory and visual hallucinations, thoughts of harming others and self, and obsessive and ritualistic behavior, but then diagnosed mild PTSD and assigned that disability a Global Assessment of Functioning (GAF) score of 60.  

To the extent that this diagnosis conflicts with the private examiner's earlier findings of moderately recurrent distressing dreams, moderate daily avoidance of thoughts, feelings and conversations associated with in-service trauma and activities that would arouse recollections of the trauma, moderate daily feelings of detachment and estrangement and sleeping and concentration difficulties, moderate daily irritability or outbursts of anger, and clinically significant distress/impairment in social, occupation or other important areas of functioning, the Board finds that, for the initial period of the appeal, the service-connected PTSD is shown to have been productive of a level of disablement that more closely resembled the criteria for the assignment of a 30 percent for at least the initial period of the appeal.  

Hence, on this record, an increased, initial rating of 30 percent for the service-connected PTSD is warrant beginning on the date of the grant of service connection.  



ORDER\

An increased, initial rating of 30 percent for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

As noted, the report of VA examination conducted in August 2007 is inconsistent with findings noted in the outpatient treatment records. 

Moreover, the report of the most recent VA examination is internally inconsistent.  Therein the examiner notes various symptoms typically associated with significantly impairing PTSD, including episodes of violence and impulsivity, auditory and visual hallucinations, thoughts of harming others and self, and obsessive and ritualistic behavior, but then diagnoses mild PTSD and assigns that disability a Global Assessment of Functioning (GAF) score of 60.  

According to the outpatient treatment records, the Veteran is now on medication for his psychiatric symptoms, the type and dosage of which have been changed and increased during the course of this appeal, and has been diagnosed with psychosis.  It is unclear, however, whether this psychosis is part of his PTSD.

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist the Veteran in the development of his claim includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  

In this case, the RO afforded the Veteran examinations in support of this appeal, but  his representative assertions that the reports of these examinations are inadequate to decide the claims for increased compensation.  Hence, the issue of increased  compensation in excess of 30 percent for the service-connected PTSD, to include entitlement to a TDIU rating must be addressed by another VA examination.  

Accordingly, there remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to secure and associate with the claims file copies of all records of treatment rendered the Veteran for his service-connected PTSD by Hassan Jabbour, M.D.  

The Veteran also should notified that he may submit additional medical evidence or treatment records in support of his claim for increase.  

2.  The RO then should arrange for the Veteran to undergo another VA examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review.  The examination report should include the following: 

a) confirmation that the examiner conducted a review of the entire record;  

b) a thorough evaluation of the Veteran's current mental status, to include any indicated testing;

c) consideration of all symptoms of the service-connected PTSD, to include those noted during earlier VA examinations and outpatient treatment visits, in order to describe the extent to which that disability impairs the Veteran's ability to function occupationally and socially in terms of the rating criteria;  

d) a discussion and detailed rationale, with specific references to the record, for any opinion expressed as to the severity of the service-connected PTSD.  

3.  The RO  should review the examination report to ensure that it includes all requested information and, if not, return it to the VA examiner for correction or clarification.  

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


